Citation Nr: 0703686	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-11 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for positional vertigo, 
to include as secondary to service-connected postoperative 
mastoiditis.  

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected postoperative 
mastoiditis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to September 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004, the appellant appeared at the Columbia RO 
and testified via video before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In April 2005, the Board remanded this claim for additional 
development, and the claim has been returned to the Board for 
further review.  


FINDINGS OF FACT

1.  Positional vertigo is not related to a disease or injury 
in service and was not caused or aggravated by a service-
connected disability.

2.  Tinnitus is not related to a disease or injury in service 
and was not caused or aggravated by a service-connected 
disability.






CONCLUSIONS OF LAW

1.  Positional vertigo was not incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
and is not proximately due to or the result of any service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The United States Court of Appeals for Veterans 
Claims (Court) recently held that these notice requirements 
apply to all five elements of a service connection claim, 
including (1) veterans' status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the requirements with respect to the 
content of the VCAA notice have been satisfied in this case.  
A March 2003 letter informed the appellant of the 
requirements to establish secondary service connection and of 
the appellant's duties with respect to obtaining evidence.  
Letters sent to the veteran in August 2003 and January 2006 
informed the appellant what the evidence must show to 
establish entitlement to service connection on both a direct 
and secondary basis.  These letters, as well as letters from 
April 2005 and March 2006, notified the appellant that VA 
would help the appellant obtain such things as medical 
records, employment records, or records from other federal 
agencies.  The January 2006 letter expressly told the veteran 
to submit any relevant evidence in his possession, and the 
remaining letters implicitly told him to do so.  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since the 
service connection claim is being denied, no effective date 
will be assigned, so there is no possibility of any prejudice 
to the appellant if the notification is lacking a 
sufficiently specific description of matters involving the 
assignment of an effective date.  In addition, because 
service connection is being denied, the Board finds that the 
appellant was not prejudiced by inadequate notice of how to 
establish a disability rating.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Unfortunately, adequate notice was first provided in 
August 2003, after the April 2003 AOJ decision.  However, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In this case, 
proper notice was given to the veteran prior to review of the 
claims in supplemental statements of the case issued in 
September 2003 and August 2006.  Notice also preceded the 
Board's April 2005 remand, as well as its current review of 
the veteran's claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

The duty to assist the veteran has also been satisfied in 
this case.  The veteran's service medical records and VA 
medical records have been obtained and were reviewed in 
connection with the veteran's claims.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

The veteran failed to report for a VA ear examination 
scheduled for March 2006 to determine the etiology of his 
positional vertigo and tinnitus.  The claims file documents 
that the veteran was notified of his upcoming examination in 
January 2006 and of the consequences of a failure to report.  
He has neither shown good cause for missing the original 
examination nor requested another examination be scheduled.  
See generally 38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. 
§ 3.655.  In this regard, the Board points out that the duty 
to assist is not always a one-way street.  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Kowalski v. Nicholson, No. 02-1284 (Jun. 8 
2005).  The Board therefore concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

In the instant case, the veteran has requested service 
connection for positional vertigo and tinnitus and has 
suggested these disabilities may be secondary to his service-
connected post-operative mastoiditis.  He has also suggested 
his tinnitus may have been caused by in-service exposure to 
noise from gunfire.  

Regardless of whether the veteran's claims are granted on a 
direct basis or as secondary to mastoiditis, the veteran must 
establish the existence of a current disability.  Competent 
evidence of positional vertigo is found in a February 2003 VA 
medical center treatment record that refers to "CT imaging 
noteable [sic] for old changes, mild chronic positional 
vertigo for which the vet has NOT used meclizine."  Although 
a December 2001 VA examination report notes that the veteran 
had no real complaints of tinnitus at the time, competent lay 
evidence of tinnitus exists in the veteran's November 2004 
hearing testimony.  In addition, an April 1991 VA examination 
report notes the veteran's report of constant, bilateral 
tinnitus.  Resolving the benefit-of-the-doubt in favor of the 
veteran, the Board finds that the first requirement for 
service connection has been satisfied.

The claim of direct service connection for positional vertigo 
must be denied.  The veteran's service medical records 
contain no evidence of vertigo in service.  The veteran noted 
no dizziness or fainting spells on his July 1956 entrance 
medical history report, and his July 1956 entrance 
examination report indicates that he was found to be 
clinically normal neurologically.  The separation examination 
report from August 1960 observes the veteran to be clinically 
normal neurologically as well.  A review of the post-service 
evidence does not reveal a competent opinion reflecting a 
nexus between any current vertigo and service.  Therefore, 
because there is no evidence of an in-service disease or 
injury and no competent evidence of a link to service, the 
claim of direct service connection for positional vertigo 
must be denied.  

The claim of direct service connection for tinnitus based on 
in-service noise exposure must be denied as well.  The claims 
file contains no record of tinnitus in service.  Furthermore, 
there is no competent evidence of a link between any current 
tinnitus and in-service exposure to gunfire.  The purpose of 
the VA ear examination scheduled for March 2006 was, among 
other things, to solicit an expert opinion, based on a review 
of the veteran's claims file and personnel records, on 
whether it is at least as likely as not that the veteran's 
tinnitus was related to noise exposure during service.  As 
stated above, the veteran did not attend this examination.  
Therefore, with no competent evidence of a link between in-
service noise exposure and tinnitus, the veteran's claim of 
service connection on a direct basis must be denied.

In terms of the second requirement for entitlement to service 
connection on a secondary basis, the Board notes that the 
veteran is service-connected for residuals of post-operative 
mastoiditis with left perforation.  However, the competent 
evidence of record is not sufficient to establish the third 
requirement, that is, a link between this service-connected 
disability and his current positional vertigo and tinnitus.  
To support his claims, the veteran has cited a February 2003 
VA outpatient treatment record addendum which states that the 
veteran desired additional service-connected disability 
benefits and needed a clinician statement regarding tinnitus 
and vertigo.  It was stated that, "[i]n the absence of 
contradictory information, treatment records in the CPRS data 
base revealing remote mastoiditis, surgery, recurrent otitis 
infections, on a more likely than not basis subjective 
tinnitus and positional vertigo are opined secondary 
conditions."  This opinion was offered by a physician's 
assistant and acknowledged by a registered nurse. 

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

Based on the foregoing, the Board cannot assign much 
probative value to the opinion of the physician's assistant.  
A review of the opinion itself provides no evidence that 
physician's assistant examined the veteran before offering 
the opinion.  The record suggests that the physician's 
assistant was treating the veteran for "various pains" at 
the time this opinion was requested but there is no evidence 
that he was treating or had examined the veteran in the past 
for the disabilities at issue.  In addition, the supporting 
rationale appears limited to the phrase "in the absence of 
contradictory information."  The Board cannot accept this 
reasoning as adequate, especially since it is clear that the 
physician's assistant did not review the veteran's service 
medical records or the 1960s medical records contained in the 
claims file.  Moreover, this opinion neither acknowledges nor 
refutes the January 2003 treatment record characterizing the 
veteran's vertigo as a residual of a stroke, which itself was 
caused by a head injury the veteran sustained in a 2001 
mugging.  Therefore, because the evidence of record does not 
establish that the veteran's positional vertigo and tinnitus 
are secondary to his post-operative mastoiditis, secondary 
service connection must be denied. 

The veteran, as a layman, is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992), and so his stated belief that his current 
tinnitus and positional vertigo is related to noise exposure 
in service or to a service-connected disability is lacking in 
probative value.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for positional vertigo, to 
include as secondary to service-connected postoperative 
mastoiditis, is denied.

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected postoperative mastoiditis, is 
denied.



____________________________________________
K. Parakkal
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 


 Department of Veterans Affairs


